DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15) in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that all of the claims in this application can be examined at the same time without serious burden.  This is not found persuasive because each of Group I and II require a different search area as indicated in the previous restriction requirement and also, the claim scope in Group I drawn to a balloon wrapping apparatus is broader since the claim scope does not necessarily require all the steps recited in the Group II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
Claim 3 recites “the assisting” in line 4.  It should be changed to “the assisting shaft.”  Appropriate correction is required.
Claim 10 recites “into which is movable the balloon at the distal portion of the elongated shaft of the balloon catheter” in lines 6-7.  It should be changed to “into which the balloon at the distal portion of the elongated shaft of the balloon catheter is movable.”
Claim 10 also recites “into which is movable the balloon at the distal portion of the elongated shaft of the balloon catheter” in lines 12-13.  It should be changed to “into which the balloon at the distal portion of the elongated shaft of the balloon catheter is movable.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a support base and an interlock portion in claim 1;
a core metal member in Claims 2 and 13; and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “a support base” in Claims 1 and 10 is interpreted as having a base section (30) and a holding base section (31) in the shape of a rectangular parallelepiped which can be moved horizontally on the base section (30) according to [0056] & [0057].
The limitation “a core metal member” in Claims 2 and 13 is interpreted as being a thin elongated wire-like shape or a hollow shape from a metallic material according to [0076].
The limitation “interlock portion” in Claims 1 and 12 is interpreted as having a hole (34) and a fixing screw (35) according to [0071].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one of the pleating section and the folding section including one side … and the at least one of the pleating section and the folding section including an other side opposite the one side… and provided with a back surface hole; the at least one of the pleating section and the folding section including an assisting shaft positioned to be inserted into the back surface hole… the at least one of the pleating section and the folding section also including an interlock portion configured to interlock with a part of the assisting shaft that is not inserted into the back surface hole.”  Since any one of the aforementioned highlighted limitations can be provided to one of the pleating section, the folding section or both, this claim fails to clearly describe the invention.  For example, if the pleating section includes one side and the folding section includes an other side, it is not clear how the other side is opposite the one side when they are provided to the two difference sections.  Furthermore, if the pleating section is provided with a back surface hole and the folding section includes an interlock portion, it is not clear how the interlock portion on the folding section is configured to interlock with a part of the assisting shaft that is not inserted into the back surface hole on the pleating section.  
  Similarly, Claim 10 recites “the one of the pleating section and the folding section including an elongated assisting shaft projecting toward the second wall of the one of the pleating section and the folding section.”  It is not clear which section includes an elongated assisting shaft and to which section the elongated assisting shaft projects.  Applicant is advised to review all claims in this application for similar issues.


Allowable Subject Matter
Claims 1-15 would be allowable if the above claim objection and 35 U.S.C. 112(b) rejections are resolved.
The following is an examiner’s statement of reasons for allowance: 
Naka (Japanese Publication No. JP2006271678) is found to be the closest prior art to the claimed invention.  Please refer to the attached English translation of JP2006271678 for the following teaching.  
Regarding Claim 1, Naka teaches a balloon wrapping apparatus for wrapping a balloon (Fig. 2, 3) provided at a distal portion of an elongated shaft (Fig. 1, 5) of a balloon catheter, the balloon wrapping apparatus comprising:
a pleating section (Fig. 2, 20) configured to form the balloon with a plurality of circumferentially spaced apart pleats (Fig. 6c, 3) ([0034]);
a folding section (Fig. 7, 70: front plate (71b), back plate (71a), roller (103)) that folds the plurality of pleats formed in the balloon, along a circumferential direction  ([0035]);
a support base (Fig. 2, 15 & 36) that supports the shaft (Fig. 1, 5) of the balloon catheter;
the at least one of the pleating section and the folding section including one side (Fig. 2, 21b) provided with an insertion hole (Fig. 2, (27) on (21b)) through which the balloon is insertable, the at least one of the pleating section and the folding section including an other side (Fig. 2, 21a) opposite the one side (Fig. 2, 21b) and provided with a back surface hole (Fig. 2, (27) on (21a)) that communicates with the insertion hole (Fig. 2, (27) on (21b));
the at least one of the pleating section and the folding section including an assisting shaft (Fig. 2, 29) positioned to be inserted into the back surface hole (Fig. 2, (27) on (21a)) from a back surface side of the other side (Fig. 2, 21a),; and

However, Naka fails to teach or suggest a balloon wrapping apparatus comprising:
the support base being movable toward and away from at least one of the pleating section and the folding section, the movement of the support base toward the at least one of the pleating section and the folding section while the support base supports the shaft of the balloon catheter resulting in the balloon at the distal portion of the shaft of the balloon catheter being positioned for insertion into the at least one of the pleating section and the folding section;
the balloon is insertable during the movement of the support base toward the at least one of the pleating section and the folding section;
the at least one of the pleating section and the folding section also including an interlock portion configured to interlock with a part of the assisting shaft that is not inserted into the back surface hole while the assisting shaft is inserted into the back surface hole; and
the assisting shaft includes a cavity portion from a side facing to the back surface hole.
Regarding Claim 10, Naka teaches a balloon wrapping apparatus for wrapping a balloon (Fig. 2, 3) at a distal portion of an elongated shaft (Fig. 1, 5) of a balloon catheter, the distal portion of the elongated shaft terminating in a free end (Fig. 1, 13), the balloon wrapping apparatus comprising:
a pleating section (Fig. 2, 20) comprised of first (Fig. 2, 21B) and second (Fig. 2, 21A) walls spaced apart from one another so that a space exists in the pleating section between the first and second walls into which is movable the balloon (Fig. 2, 3) at the distal portion of the elongated shaft (Fig. 1, 5) of the balloon catheter, the space in the pleating section containing a first plurality of shafts (Fig. 2, 53) that engage the balloon when the balloon is positioned in the space to form a plurality of circumferentially spaced apart pleats (Fig. 6c, 3) on the balloon  ([0034]);
a folding section (Fig. 7, 70) comprised of first (Fig. 7, 71B) and second (Fig, 7, 71A) walls spaced apart from one another so that a space exists between the first and second walls 
the first (Fig. 2, 21B) and second (Fig. 2, 21A) walls of one of the pleating section and the folding section including a first through hole (Fig. 2, (27) on (21b)), and a second through hole (Fig. 2, (27) on (21a)) respectively, the first and second through holes being aligned with one another (See Fig. 2); 
a support base (Fig. 2, 33) configured to support the shaft (Fig. 1, 5) of the balloon catheter; and
the one of the pleating section and the folding section including an elongated assisting shaft (Fig. 2, 31) projecting toward the second wall (Fig. 2, 21A) of the one of the pleating section (Fig. 2, 20) and the folding section, 
catheter supported on the support base (Fig. 2, 33) so that the assisting shaft (Fig. 2, 31) supports the free end (Fig. 1, 13) of the shaft to prevent the shaft from bending due to gravity.
However, Naka fails to teach or suggest a balloon wrapping apparatus comprising:
a pleating section containing a first plurality of rotatable blades;
a folding section containing a second plurality of rotatable blades;
the support base being movable in a first direction toward the first wall of the one of the pleating section and the folding section so that the balloon on the distal portion of the shaft approaches the first through hole; and 
the assisting shaft being movable in a second direction, opposite the first direction, toward the second wall to cause the assisting shaft to pass through the second through hole and to interact with the shaft of the balloon catheter.

Yanes et al. teaches a pleating section (34), a folding section ([0052]: wrapping station) a support base (46), an insertion hole (38) on front side of fluter (34), a back surface hole (38) of fluter (34), but, fail to teach the remaining limitations, particularly, an elongated assisting shaft recited in Claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naka (Japanese Publication No. JP2006271678), Yanes et al. (U.S. Patent Publication No. 2014/0319750), Motsenbocker et al. (U. S. Patent Publication No. 2002/0163104), Goff (U.S. Patent No. 7,618,252), Tsukashima et al. (U.S. Patent No. 5,350,361).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/4/2021